Opinion issued March 27, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-01338-CR
____________

AURELIO M. FERNANDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No. 778992



MEMORANDUM  OPINION
	Appellant, Aurelio Fernandez, was indicted for capital murder.  He pleaded
guilty to the lesser included offense of aggravated robbery without a plea agreement. 
The trial court assessed punishment at confinement for 45 years.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  No pro se brief
has been filed.  We granted two extensions of time for filing the pro se brief.  We
denied the most recent motion that was filed on February 27, 2003.  We have
carefully reviewed the record and counsel's brief.  We find no reversible error in the
record, and agree that the appeal is wholly frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw from the case. (1) See Stephens v.
State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).